            Case 2:20-cv-01812-JAM-JDP Document 23 Filed 03/22/21 Page 1 of 9



 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10   TOMMY PILUYEV; LIUDMILA MAFTEY, ) Case No. 2:20-cv-01812-JAM-JDP
                                     )
11
                                     )
                      Plaintiffs,    )
12
                                     ) MODIFIED PROTECTIVE ORDER RE:
     v.                              ) PRODUCTION OF
13
                                     ) PROPRIETARY AND CONFIDENTIAL
     STARBUCKS CORPORATION; PACTIV   ) BUSINESS DOCUMENTS
14
                                     )
     PACKAGING, INC.,                )
15
                                     ) ECF No. 22
                      Defendants.    )
16
                                     )

17          On March 16, 2021, the parties stipulated to a proposed protective order. ECF No. 22.
18   Upon review, the terms of that stipulation listed in paragraphs 10, 11, and 19 are not enforceable.
19   Id. Thus, those paragraphs are removed, and the remaining paragraphs renumbered. The
20   remainder of the parties’ stipulation is approved and ordered as follows.
21          It is hereby stipulated and agreed, by and between the parties to the above identified action
22   and all interested respondents to subpoenas issued in this matter as additional signatories pursuant
23   to Exhibit A, through their respective counsel, that the terms and conditions of this Stipulated
24   Protective Order shall govern the production and handling of documents, answers to
25   interrogatories, responses to requests for admissions, subpoenas, depositions, pleadings, exhibits
26   and other information exchanged by the parties or produced by subpoenaed parties in this action.
27   IT IS HEREBY ORDERED AS FOLLOWS:
28          1.      This Order shall be applicable to and govern all depositions, documents produced


                                                      1
            Case 2:20-cv-01812-JAM-JDP Document 23 Filed 03/22/21 Page 2 of 9



 1   in response to subpoenas, requests for production of documents, answers to interrogatories,
 2   responses to requests for admissions and all other discovery taken pursuant to the Federal Rules
 3   of Civil Procedure and other information which the disclosing party designates as
 4   “CONFIDENTIAL OR “AEO” DESIGNATED MATERIAL” furnished, directly or indirectly,
 5   in this action.
 6           2.        Further, the parties or subpoena respondents may designate testimony or the
 7   materials described herein as “ATTORNEYS’ EYES ONLY” OR “AEO”, which shall mean that
 8   only the court, the jury, the attorneys for the parties and their respective experts (only if
 9   signatories to this protective order) may see, view, read or know the content of the documents,
10   testimony or materials.
11           3.        Good cause for issuance of the protective order and compelling interests for
12   the sealing of such records exists because the documents designated as proprietary and
13   confidential business documents. It is anticipated, based on the allegations of the complaint,
14   that some of the documents produced are likely to include proprietary information
15   regarding product development, manufacturing, and/or selection. Disclosure of such
16   information could be detrimental to the business interests of the parties disclosing such
17   information. Further, it is anticipated that some of the documents produced will also be
18   subject to confidentiality agreements due to the overriding business and development
19   interests at stake. In light of the nature of these documents, there is a substantial probability
20   that disclosure of such documents would result in harm to the disclosing party. Further,
21   there are no alternatives to sealing that would otherwise protect the interests of the parties.
22           4. In designating information as “CONFIDENTIAL OR “AEO”
23   DESIGNATED MATERIAL” a party or subpoena respondent shall make such a designation
24   only as to materials which that party in good faith believes constitutes proprietary information
25   that is used by it in, or pertaining to, its business, which information is not generally known and
26   which that party would normally not reveal to third parties or, if disclosed, would cause such
27   third parties to maintain in confidence.
28           5.        CONFIDENTIAL OR “AEO” DESIGNATED MATERIAL shall be used by the



                                                     2
            Case 2:20-cv-01812-JAM-JDP Document 23 Filed 03/22/21 Page 3 of 9



 1   parties in this action solely for the purpose of conducting this litigation, and not for any other
 2   purpose whatsoever.
 3          6.      Information designated as “CONFIDENTIAL OR “AEO” DESIGNATED
 4   MATERIAL” may be disclosed only to the following persons:
 5               a. outside counsel working on this action on behalf of any party, including all
 6                  paralegal assistants, stenographic and clerical employees working under the
 7                  supervision of such counsel;
 8               b. in-house counsel or its staff, but only as to CONFIDENTIAL MATERIAL;
 9               c. outside experts for each party who are not prior or current employees or
10                  consultants to the parties,    expressly retained by any attorney described in
11                  paragraphs 4(a)-(b) to assist in preparation of this action for trial, with disclosure
12                  only to the extent necessary to perform such work, and subject to their execution
13                  of an intent to be bound by the terms of this protective order;
14               d. persons or organizations expressly retained to assist or serve as translators,
15                  interpreters, copy services, court reporters, and media/document/information
16                  consultants; and,
17               e. the Court, under seal.
18               f. Members of the jury if admitted into evidence.
19          7. The recipient of any CONFIDENTIAL OR “AEO” DESIGNATED
20   MATERIAL hereby agrees to subject himself/herself to the jurisdiction of this Court for the
21   purpose of any proceedings relating to the performance under; compliance with, or violation of
22   this Protective Order.
23          8.      The recipient of any CONFIDENTIAL OR “AEO” DESIGNATED MATERIAL
24   that is provided under this Order shall maintain such information in a secure and safe area and
25   shall make reasonable efforts for the protection of financial, trade secret and private, personal
26   information which should be at least as strict as is exercised by the recipient with respect to its
27   own proprietary information..
28          9.      Parties   shall   designate    CONFIDENTIAL         OR    “AEO” DESIGNATED



                                                      3
            Case 2:20-cv-01812-JAM-JDP Document 23 Filed 03/22/21 Page 4 of 9



 1   MATERIAL as such by:
 2                a. marking each page of each document or tangible items deemed to be
 3                   CONFIDENTIAL OR “AEO” DESIGNATED MATERIAL as such, in a manner
 4                   that is reasonably appropriate; and
 5                b. identifying portions of any transcript (including exhibits) which contains
 6                   CONFIDENTIAL OR “AEO” DESIGNATED MATERIAL as such by making a
 7                   statement to such effect on the record, or by designating such within fifteen (15)
 8                   business days after counsel’s receipt of the final certified transcript. Pending such
 9                   designation by counsel, the entire deposition transcript, including exhibits, shall
10                   be deemed CONFIDENTIAL OR “AEO” DESIGNATED MATERIAL; if no
11                   designation is made within fifteen (15) business days after receipt of the final
12                   certified transcript, the transcript shall be considered not to contain any
13                   CONFIDENTIAL OR “AEO” DESIGNATED MATERIAL.
14                   A party shall not be obligated to challenge the propriety of any CONFIDENTIAL
15                   OR “AEO” DESIGNATED MATERIAL designation at the time made, and
16                   failure to do so shall not preclude a subsequent challenge thereto. In the event
17                   that any party to this litigation disagrees at any stage of these proceedings with
18                   such designation, such party shall provide to the producing party, ten (10) days
19                   prior to seeking relief, written notice of its disagreement with the designation.
20                   The parties shall first try in good faith to dispose of such dispute on an informal
21                   basis. If the dispute cannot be resolved, the party challenging the designation may
22                   request appropriate relief from the Court following the specified ten (10) day
23                   period. The burden of proving that information has been properly designated as
24                   CONFIDENTIAL OR “AEO” DESIGNATED MATERIAL is on the party
25                   making such designation.
26          10.      The restrictions provided for herein shall not terminate upon the conclusion of this
27   action but shall continue until further order of this Court; provided, however, that this Protective
28   Order shall not be construed: (a) to prevent any party or its counsel from making use of



                                                       4
            Case 2:20-cv-01812-JAM-JDP Document 23 Filed 03/22/21 Page 5 of 9



 1   information which was lawfully in its possession prior to its disclosure by the producing party,
 2   (b) to apply to information which appears in issued patents or printed publications or becomes
 3   publicly known, or (c) to apply to information which any party or its counsel has, since disclosure
 4   by the producing party, shall hereafter lawfully obtain from a third party having the right to
 5   disclose such information.
 6          11. Nothing in this Order shall preclude any party to the
 7   lawsuit or their attorneys (a) from showing a document designated as CONFIDENTIAL OR
 8   “AEO” DESIGNATED MATERIAL to an individual who, prior to the filing of this action, either
 9   authored or was copied on the distribution of the document, as indicated on the document’s face
10   or other documentary evidence; or (b) from disclosing or using, in any manner or for any purpose,
11   any information or documents from the party’s own files which the party itself has designated as
12   CONFIDENTIAL OR “AEO” DESIGNATED MATERIAL.
13          12.     Material produced without the designation of CONFIDENTIAL OR “AEO”
14   DESIGNATED MATERIAL may be so designated subsequent to production if the producing
15   party provides replacement materials bearing appropriate designations and notifies the receiving
16   party promptly after becoming aware of same that the producing party failed to make such
17   designation at the time of production. If discovery material is redesignated CONFIDENTIAL
18   OR “AEO” DESIGNATED MATERIAL, the receiving party shall collect any copies that have
19   been provided to individuals other than those identified in paragraph 4 of this Order.
20          13.     Any discovery documents produced in this litigation may be later designated as
21   “Attorney Client Privilege” or “Attorney Work Product” promptly upon discovery by the
22   producing party that any such privileged or immune document was produced through
23   inadvertence, mistake, or other error, and no waiver of privilege or immunity shall be deemed to
24   have occurred. Upon such designation, the receiving attorney promptly shall collect all copies
25   of the documents and return them to the producing party. In the event that the receiving attorney
26   believes in good faith that the producing party cannot properly assert any privilege or immunity
27   with respect to the documents, the receiving attorney shall segregate such documents and
28   promptly (but not later than fifteen days after such re-designation) file a motion to compel



                                                     5
           Case 2:20-cv-01812-JAM-JDP Document 23 Filed 03/22/21 Page 6 of 9



 1   production of the documents; otherwise, any such motion to compel shall be deemed waived.
 2          14.     Within sixty (60) days of the termination of this action, all CONFIDENTIAL OR
 3   “AEO” DESIGNATED MATERIAL received by parties eligible to receive information under
 4   paragraphs 4(c)-(d) hereof, and all copies thereof, shall either be returned to the party which
 5   produced same or destroyed.      If copies of CONFIDENTIAL OR “AEO” DESIGNATED
 6   MATERIAL are destroyed, the destroying party shall certify in writing that said documents have
 7   been destroyed within the sixty (60) day time period.
 8          15.     This Stipulated Protective Order is without prejudice to the right of any party to
 9   seek relief from the Court, upon good cause shown from any of the provisions contained in
10   paragraphs 1 through 15, inclusive, hereof.
11          16.     Paragraphs 1 through 16, inclusive, of this Stipulated Protective Order relating to
12   the designation and treatment of documents as CONFIDENTIAL OR “AEO” DESIGNATED
13   MATERIAL also are applicable to any discovery obtained from or provided by persons or entities
14   who/which are not parties to this action (“Non-Parties”). Discovery obtained from such Non-
15   Parties (i) may be designated by the producing Non-Party as “CONFIDENTIAL OR “AEO”
16   DESIGNATED MATERIAL” as the terms are defined herein, and (ii) shall be treated in the
17   same manner as if it were obtained from a party. The Court from which a subpoena for such
18   discovery of Non-Parties properly issues also shall have power to enforce the foregoing
19   provisions upon application by the Non-Parties on whom which the subpoena was served.
20

21

22

23

24

25

26

27

28




                                                     6
              Case 2:20-cv-01812-JAM-JDP Document 23 Filed 03/22/21 Page 7 of 9



 1                                                ORDER
 2            Any party that seeks to file confidential information under seal must comply with Local
 3   Rule 141, which governs motions for a sealing order. As provided in Local Rule 141, a sealing
 4   order will issue only upon a request establishing that the confidential information at issue is
 5   privileged, protectable as a trade secret, or otherwise entitled to protection under the law.
 6            This stipulation, as modified, is approved and so ordered.
 7
     IT IS SO ORDERED.
 8

 9
     Dated:      March 22, 2021
10
                                                          JEREMY D. PETERSON
11                                                        UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                      7
     Case 2:20-cv-01812-JAM-JDP Document 23 Filed 03/22/21 Page 8 of 9



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                    8
           Case 2:20-cv-01812-JAM-JDP Document 23 Filed 03/22/21 Page 9 of 9


                           EXHIBIT A – ADDITIONAL SIGNATORIES
 1

 2          I have been presented with the Protective Order Re: Production of Proprietary and
 3   Confidential Business Documents and, having read such, agree to be bound by its terms:
 4
     DATED: _______________ By:
 5
                                         (signature)
 6
                                    Printed Name:
 7                                  For:
 8
     DATED: _______________ By:
 9                                       (signature)
10
                                    Printed Name:
11                                  For:
12

13
     DATED: _______________ By:
                                         (signature)
14

15
                                    Printed Name:
                                    For:
16

17   DATED: _______________ By:
                                         (signature)
18

19                                  Printed Name:
                                    For:
20

21
     DATED: _______________ By:
                                         (signature)
22

23
                                    Printed Name:
                                    For:
24

25

26

27

28




                                                    9
